Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
 	Claims 16-19 are withdrawn. Claims 13 and 20 are cancelled. Pending claims 1-12, 14, 15 are addressed below. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-12, 14, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the system case is a form other than a helicopter, crane or pick-up truck” in the line of the claim. In applicant’s disclosure, the system case is in the form of a box. Applicant does not have sufficient support for all shapes and forms of the system case (i.e. there is no description indicating that the system case can be any shape such as barrel, round, or balloon shape). Therefore, applicant does not have sufficient support for the negative limitation that exclude all helicopters, cranes or pick-up truck. This limitation constitutes new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 further recites “the system case is a form other than a helicopter, crane or pick-up truck”. This limitation is a negative limitation that is not sufficiently supported in the original disclosure. The metes and bounds of the claim is unclear as to what forms or structures are encompassed by this claim language other than something not a helicopter, crane or pick-up truck.
Any dependent claims not specifically mentioned is/are indefinite due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kott (US 2001/0030241) in view of Peterson (US 2007/0193999), further in view of Nienow (US 3960325).
Re claim 1, Kott discloses a portable system (shown in figs. 1 and 5) for use with one or more painting or coating spray guns (36; par. 26), said system comprising:
a system case (cart 20), said case (20) containing: 
a storage (interior space of cart 20 or interior space of cart 20 serves as storage) for one or more coating or paint cartridges (24) said storage being heatable (par. 30 describes heating conditions) to maintain the one or more coating or paint cartridges at a predetermined temperature (70F-125F); and 
a source of compressed air (40; par. 36) contained in the system case (20), said source of compressed air being independent of helicopter, crane or pick-up truck (20 is an isolated system, not specifically tied to any towing vehicle); 
wherein said system is operable by a single user (see fig. 5) and usable in connection with one or more painting or coating spray guns (36) for remote site painting and coating operations (since the system is portable, it is fully capable for remote site painting and coating), and wherein the system case is of a form other than a helicopter, crane or pick-up truck (Kott’s cart 20 is box on wheels similar to the disclosed system case 14 described as a case fitted with caster/wheels described by applicant’s disclosure page 7, lines 12-14).

However, Nienow teaches a spraying system (shown in fig. 1) in the same field of endeavor provided with lifting lugs/lifting books 55 attached at the top of the system case/housing 18 (see fig. 1). The examiner is considering “configured for” as a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Nienow discloses claimed lifting lugs/lifting books 55 provided for transporting the device, which has the capability of being lifted by helicopter or crane, and can be loaded on to a pickup truck for transportation to a remote location. The current claim language does not positively recite the helicopter, crane and skids or pick-up truck.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kott to incorporate the teachings of Nienow to add lifting lugs to the system case allowing lifting, loading for transport, as taught by Nienow in column 5, lines 27-29. Doing so would allow for easy transport of the system to remote location that is not manually maneuverable by the user alone, i.e. long distance transport. Addition of lifting lugs also improve the versatility of the system for when given transport vehicle does not have a ramp or raising platform.


Kott does not teach a power source contained in the system case, said power source being independent of helicopter, crane or pick-up truck. 
However, Peterson teaches a heat construction box system shown in figures 6A (par. 53) or figure 16 (par. 84) containing a heater 604 or 1636 that can be used to heat paint or coating material (abstract). The heater receives power from a power source 1664 that is inside the box 1602, where the power source 1664 is an independent device. Peterson further teaches an alternative embodiment in figure 15 that may include both a power cord 1570 to plug into residential power (par. 82), and a contained power source 1564 inside the construction box as alternative ways to power electric devices. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kott to incorporate the teachings of Peterson to add a power source contained in the system case to provide power to the system components, said power source being independent of helicopter, crane or pick-up truck. Doing so would improve versatility of the system and allow the portable system to be utilized without external power supply as suggested by Peterson in paragraph 53. 

Re claim 2, Kott teaches the system (fig. 1), further comprises a control panel (150; fig. 7, par. 69-71) operable by a single user to power the system (see fig. 5), control and monitor temperature and control and monitor operation of the source of compressed air.

Re claim 5, Kott, as modified in view of embodiments shown in figures 6A, 15 and 16 of Peterson, does not explicitly teach the power source is a generator that is further operable to provide electrical power to additional painting or coating devices.
However, figure 15 in Peterson is described with a configuration that allow additional external power devices to utilize power from the contained power source 1564 (par. 82). Additionally, Peterson also describes in various different embodiments that the power source 106 can be a generator (par. 53). 
Peterson demonstrates a finite number of selectable power source options including: battery, generator, residential power (par. 53), and a finite number of selectable power supply configurations including: powering only internal components of the box via a contained power source (figure 16), or allow both internal and external components of the construction box to utilize electricity from the power source (figure 15, par. 82). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kott to incorporate the teachings of Peterson to try an obvious combination feature including a generator as a power source, which can be carried in the cart/box to the remote site, and utilize that same generator to provide electrical power to additional external devices such as additional painting or coating device. In the case where the coating performance at the remote site requires longer hours of operation, one of ordinary skill would be inclined to incorporate a higher power capacity supply such as the generator, as opposed to limited 

Re claim 6, Kott discloses the source of compressed air is an air compressor (par. 26) sized to supply compressed air (via line 42) to the one or more spray guns (36).

Re claim 7, Kott discloses the air compressor 40 is sized to provide compressed air over a range of lengths of spray line distances (par. 36-37; since the compressor provides variation of airflow, it can provide air over a range of lengths of spray line distances).

Re claim 8, Kott discloses the system is portable and positionable adjacent to substrates being painted or coated (see fig. 1).

Re claim 9, Kott, as modified, does not explicitly teach the storage (interior of 20) includes an insulated heating container (par. 27) having capacity to store multiple paint or coating cartridges (24).
However, Peterson teaches in various embodiments 1600 and 1700 shown in figures 16-17 that the system case 1602/1702 includes containers/compartments at 1632, at 1740 or 1732, via insulated layer 1742, wall 1634/1734 or heat exchange device 1636/1736, respectively, for heating paint while keeping another unheated portion 1730 inside the system case cool (see par. 84-85). 


Re claim 10, Kott, as modified, teaches the insulated heating container further has capacity to store one or more pails of one or more types of painting or coating components (see figs. 1 and 5 of Kott, as modified in view of figs. 16-17 of Peterson).

Re claims 11-12, Kott, as modified, fails to teach the insulated, heating container is heated by means of one or more heating blankets that form a lining within the container (claim 11), wherein the one or more heating blankets are electrical and are powerable by the power source (claim 12).
However, Peterson teaches a heating container (shown in figs. 4A-6E or 17) that can be used for heating paint, lacquer sealant, caulk or tar (abstract), heated by means of one or more heating blankets (444, 544, 644 or 1740) that form a lining within the container (402, 502, 602, or 1702), wherein the one or more heating blankets are electrical and are powerable by the power source (par. 53, generator).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kott to incorporate the . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kott in view of Peterson and Nienow, further in view of Kucera (US 2005/0107896).
	Re claim 3, Kott fails to teach the system being remotely operable to turn the system on or off, monitor and set the temperature of the storage and control operation of the source of compressed air.
However, Kucera teaches a system for remotely controlling paint sprayer via a transmitter and receiver communicating controls and executing selected functions of the sprayer from a distance. The remote controlling feature provide convenience and improvement in application efficiency since doing so, the system would not require the user moving back and forth distances to turn system on/off, as taught by Kucera in paragraphs 8-10. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kott to incorporate the teachings of Kucera to provide the system being remotely operable to turn the system on or off, monitor and set the temperature of the storage and control operation of the source of compressed air. Doing so would make it more convenient for the user and . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kott in view of Peterson and Nienow, further in view of Lange (US 2015/0378371).
Re claim 4, Kott, as modified, fails to teach a GPS tracker for remote tracking of the location of the system from a central location.
	However, Lange teaches a fluid application system 12 provided with a GPS tracker 114 (par. 21) for remote tracking of the location of the system from a central location at 10 or 30 (see figs. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kott to incorporate the teachings of Lange to provide a GPS tracker for remote tracking of the location of the system from a central location. Doing so would provide for convenient access to monitor where the device(s) is/are used for maintenance and improvement applications.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kott in view of Peterson and Nienow, further in view of Cherry (US 4705315).
Re claim 14, Kott as modified, fails to teach the system case comprises one or more sliding shelves for supporting any one or more components of the system and for allowing ease of removal or replacement of said components.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kott to incorporate the teachings of Cherry to provide one or more sliding shelves for supporting any one or more components of the system and for allowing ease of removal or replacement of said components. Doing so would allow ease of removal/replacement of system component when any one of the components require maintenance.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kott in view of Peterson and Nienow, further in view of Tsai (US 2014/0054393).
Re claim 15, Kott, as modified, fails to teach one or more walls of said system case comprise one or more external vents to provide venting and cooling to any one or more of the components of the system case.
However, Tsai teaches a portable system, in the same field of portable sprayer, having a housing/system case 27 to enclose heaters 21, wherein one or more walls (top wall) of said system case comprise one or more external vents 270 to exhaust heat from the housing and therefore provide cooling to the heaters enclosed (see fig. 5; par. 33). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kott to incorporate the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	For compact prosecution, the examiner suggests that claim 1 further defines “a sliding shelf provided inside the system case, wherein the power source and the source of compressed air are mounted on the sliding shelf for repair or replacement” to distinguish the claimed invention over the prior art. The examiner also suggests deletion of the limitation “wherein the system case is of a form other than a helicopter, crane or pick-up truck” to resolve the 112 issues explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752